Name: Commission Regulation (EC) No 2703/2000 of 11 December 2000 amending items in the specifications for several names listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  marketing;  consumption;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R2703Commission Regulation (EC) No 2703/2000 of 11 December 2000 amending items in the specifications for several names listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 Official Journal L 311 , 12/12/2000 P. 0025 - 0026Commission Regulation (EC) No 2703/2000of 11 December 2000amending items in the specifications for several names listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1068/97(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EEC) No 2081/92, for French Government has requested that items be amended in the specifications for several names registered by Commission Regulation (EC) No 2400/96(3), as last amended by Regulation (EC) No 2446/2000(4). Those applications have been considered and the amendments deemed minor ones.(2) As regards the name "Pays d'Auge" registered as a protected designation of origin, under "national requirements" in the specification provided for in Article 4 of Regulation (EEC) No 2081/92, "Decree of 19 March 1996" should be replaced by "Decree on the registered designation of origin 'Pays d'Auge'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities.(3) As regards the name "Cornouaille" registered as a protected designation of origin, under "national requirements" in the specification provided for in Article 4 of Regulation (EEC) No 2081/92, "Decree of 19 March 1996" should be replaced by "Decree on the registered designation of origin 'Cornouaille'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities.(4) As regards the name "Rocamadour" registered as a protected designation of origin, under "national requirements" in the specification provided for in Article 4 of Regulation (EEC) No 2081/92, "Decree of 16 January 1996" should be replaced by "Decree on the registered designation of origin 'Rocamadour'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities.(5) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92, by decision of 17 November 2000 the Commission decided not to apply the Article 6 procedure, considering the amendments to be minor.(6) The amendments have also been found to comply with Regulation (EEC) No 2081/92. As a result, they should be registered and published,HAS ADOPTED THIS REGULATION:Article 1The amendments set out in the Annex are registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 18.(3) OJ L 327, 18.12.1996, p. 11.(4) OJ L 281, 7.11.2000, p. 12.ANNEXFRANCE"Pays d'Auge"Requirements (Article 4(2)(i)):Instead of "Decree of 19 March 1996" read "Decree on the registered designation of origin "Pays d'Auge""."Cornouaille"Requirements (Article 4(2)(i)):Instead of "Decree of 19 March 1996" read "Decree on the registered designation of origin "Cornouaille""."Rocamadour"Requirements (Article 4(2)(i)):Instead of "Decree of 16 January 1996" read "Decree on the registered designation of origin "Rocamadour"".